DETAILED ACTION
Allowable Subject Matter
Claims 12-22 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for detecting a collision of a vehicle, using a measuring device stationary-mounted to the vehicle, the method comprising: calculating, and/or measuring and/or programming, without connection to a bus system of the vehicle, an installation position angle of the measuring device, ascertaining a degree of determination of an installation position by the device, wherein when a certain quality, as determined by a quality coefficient, of the installation position is attained, then a weighting is provided and effects a reduction or gain in a specific vehicle acceleration used as an input variable, so that the weighting is set as a function of the quality coefficient, wherein the quality coefficient, which correlates with an effect on a respective acceleration, is derived from the determined installation position, as recited in Claim 12.
Claims 20-22 include language similar to that of Claim 12 and are allowable for at least reasons similar to those discussed above. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833